EX-10 2 cfnb8kex107q307.htm EXHIBIT 10.7 MARCH 29, 2007 Exhibit 10.7 March 29,
2007 bank of america logo [banklogo.gif]

AMENDMENT NO. 1 TO LOAN AGREEMENT

          This Amendment No. 1 (the "Amendment") dated as of March 29, 2007, is
among Bank of America, N.A. (the "Bank"), California First Leasing Corporation
("Borrower 1"), and Amplicon, Inc. ("Borrower 2") (Borrower 1 and Borrower 2 are
sometimes referred to collectively as the "Borrowers" and individually as the
"Borrower").







RECITALS

> A. The Bank and the Borrowers entered into a certain Loan Agreement dated as
> of January 20, 2006 (together with any previous amendments, the "Agreement").
> 
> B. The Bank and the Borrowers desire to amend the Agreement.

 AGREEMENT

> 1. Definitions. Capitalized terms used but not defined in this Amendment shall
> have the meaning given to them in the Agreement.
> 
> 2. Amendments. The Agreement is hereby amended as follows:
> 
> > 2.1 Paragraph number 1.2 is hereby amended to read in its entirety as
> > follows:
> > 
> > > "1.2 Availability Period. The line of credit is available between the date
> > > of this Agreement and March 31, 2008, or such earlier date as the
> > > availability may terminate as provided in this Agreement (the "Facility
> > > No. 1 Expiration Date").
> > > 
> > > The availability period for this line of credit will be considered renewed
> > > if and only if the Bank has sent to the Borrowers a written notice of
> > > renewal effective as of the Facility No. 1 Expiration Date for the line of
> > > credit (the "Renewal Notice"). If this line of credit is renewed, it will
> > > continue to be subject to all the terms and conditions set forth in this
> > > Agreement except as modified by the Renewal Notice. If this line of credit
> > > is renewed, the term "Expiration Date" shall mean the date set forth in
> > > the Renewal Notice as the Expiration Date and the same process for renewal
> > > will apply to any subsequent renewal of this line of credit. A renewal fee
> > > may be charged at the Bank's option. The amount of the renewal fee will be
> > > specified in the Renewal Notice."
> > 
> > 2.2 Paragraph number 9.4 is hereby amended to read in its entirety as
> > follows:
> > 
> > > 9.4 Dispute Resolution Provision This paragraph, including the
> > > subparagraphs below, is referred to as the "Dispute Resolution Provision."
> > > This Dispute Resolution Provision is a material inducement for the parties
> > > entering into this agreement.
> > > 
> > > (a)
> > >  
> > > This Dispute Resolution Provision concerns the resolution of any
> > > controversies or claims between the parties, whether arising in contract,
> > > tort or by statute, including but not limited to controversies or claims
> > > that arise out of or relate to: (i) this agreement (including any
> > > renewals, extensions or modifications); or (ii) any document related to
> > > this agreement (collectively a "Claim"). For the purposes of this Dispute
> > > Resolution Provision only, the term "parties" shall include any parent
> > > corporation, subsidiary or affiliate of the Bank involved in the
> > > servicing, management or administration of any obligation described or
> > > evidenced by this agreement.
> > > 
> > >  
> > > 
> > > (b)
> > >  
> > > At the request of any party to this agreement, any Claim shall be resolved
> > > by binding arbitration in accordance with the Federal Arbitration Act
> > > (Title 9, U.S. Code) (the "Act"). The Act will apply even though this
> > > agreement provides that it is governed by the law of a specified state.
> > > 
> > >  
> > > 
> > > (c)
> > >  
> > > Arbitration proceedings will be determined in accordance with the Act, the
> > > then-current rules and procedures for the arbitration of financial
> > > services disputes of the American Arbitration Association or any successor
> > > thereof ("AAA"), and the terms of this Dispute Resolution Provision. In
> > > the event of any inconsistency, the terms of this Dispute Resolution
> > > Provision shall control. If AAA is unwilling or unable to (i) serve as the
> > > provider of arbitration or (ii) enforce any provision of this arbitration
> > > clause, the Bank may designate another arbitration organization with
> > > similar procedures to serve as the provider of arbitration.
> > > 
> > >  
> > > 
> > > (d)
> > >  
> > > The arbitration shall be administered by AAA and conducted, unless
> > > otherwise required by law, in any U.S. state where real or tangible
> > > personal property collateral for this credit is located or if there is no
> > > such collateral, in the state specified in the governing law section of
> > > this agreement. All Claims shall be determined by one arbitrator; however,
> > > if Claims exceed Five Million Dollars ($5,000,000), upon the request of
> > > any party, the Claims shall be decided by three arbitrators. All
> > > arbitration hearings shall commence within ninety (90) days of the demand
> > > for arbitration and close within ninety (90) days of commencement and the
> > > award of the arbitrator(s) shall be issued within thirty (30) days of the
> > > close of the hearing. However, the arbitrator(s), upon a showing of good
> > > cause, may extend the commencement of the hearing for up to an additional
> > > sixty (60) days. The arbitrator(s) shall provide a concise written
> > > statement of reasons for the award. The arbitration award may be submitted
> > > to any court having jurisdiction to be confirmed and have judgment entered
> > > and enforced.
> > > 
> > >  
> > > 
> > > (e)
> > >  
> > > The arbitrator(s) will give effect to statutes of limitation in
> > > determining any Claim and may dismiss the arbitration on the basis that
> > > the Claim is barred. For purposes of the application of any statutes of
> > > limitation, the service on AAA under applicable AAA rules of a notice of
> > > Claim is the equivalent of the filing of a lawsuit. Any dispute concerning
> > > this arbitration provision or whether a Claim is arbitrable shall be
> > > determined by the arbitrator(s), except as set forth at subparagraph (j)
> > > of this Dispute Resolution Provision. The arbitrator(s) shall have the
> > > power to award legal fees pursuant to the terms of this agreement.
> > > 
> > >  
> > > 
> > > (f)
> > >  
> > > The procedure described above will not apply if the Claim, at the time of
> > > the proposed submission to arbitration, arises from or relates to an
> > > obligation to the Bank secured by real property. In this case, all of the
> > > parties to this agreement must consent to submission of the Claim to
> > > arbitration.
> > > 
> > >  
> > > 
> > > (g)
> > >  
> > > To the extent any Claims are not arbitrated, to the extent permitted by
> > > law the Claims shall be resolved in court by a judge without a jury,
> > > except any Claims which are brought in California state court shall be
> > > determined by judicial reference as described below.
> > > 
> > >  
> > > 
> > > (h)
> > >  
> > > Any Claim which is not arbitrated and which is brought in California state
> > > court will be resolved by a general reference to a referee (or a panel of
> > > referees) as provided in California Code of Civil Procedure Section 638.
> > > The referee (or presiding referee of the panel) shall be a retired Judge
> > > or Justice. The referee (or panel of referees) shall be selected by mutual
> > > written agreement of the parties. If the parties do not agree, the referee
> > > shall be selected by the Presiding Judge of the Court (or his or her
> > > representative) as provided in California Code of Civil Procedure Section
> > > 638 and the following related sections. The referee shall determine all
> > > issues in accordance with existing California law and the California rules
> > > of evidence and civil procedure. The referee shall be empowered to enter
> > > equitable as well as legal relief, provide all temporary or provisional
> > > remedies, enter equitable orders that will be binding on the parties and
> > > rule on any motion which would be authorized in a trial, including without
> > > limitation motions for summary judgment or summary adjudication . The
> > > award that results from the decision of the referee(s) will be entered as
> > > a judgment in the court that appointed the referee, in accordance with the
> > > provisions of California Code of Civil Procedure Sections 644(a) and 645.
> > > The parties reserve the right to seek appellate review of any judgment or
> > > order, including but not limited to, orders pertaining to class
> > > certification, to the same extent permitted in a court of law.
> > > 
> > >  
> > > 
> > > (i)
> > >  
> > > This Dispute Resolution Provision does not limit the right of any party
> > > to: (i) exercise self-help remedies, such as but not limited to, setoff;
> > > (ii) initiate judicial or non-judicial foreclosure against any real or
> > > personal property collateral; (iii) exercise any judicial or power of sale
> > > rights, or (iv) act in a court of law to obtain an interim remedy, such as
> > > but not limited to, injunctive relief, writ of possession or appointment
> > > of a receiver, or additional or supplementary remedies. The filing of a
> > > court action is not intended to constitute a waiver of the right of any
> > > party, including the suing party, thereafter to require submittal of the
> > > Claim to arbitration or judicial reference.
> > > 
> > >  
> > > 
> > > (j)
> > >  
> > > Any arbitration, judicial reference or trial by a judge of any Claim will
> > > take place on an individual basis without resort to any form of class or
> > > representative action (the "Class Action Waiver"). Regardless of anything
> > > else in this Dispute Resolution Provision, the validity and effect of the
> > > Class Action Waiver may be determined only by a court or referee and not
> > > by an arbitrator. The parties to this Agreement acknowledge that the Class
> > > Action Waiver is material and essential to the arbitration of any disputes
> > > between the parties and is nonseverable from the agreement to arbitrate
> > > Claims. If the Class Action Waiver is limited, voided or found
> > > unenforceable, then the parties' agreement to arbitrate shall be null and
> > > void with respect to such proceeding, subject to the right to appeal the
> > > limitation or invalidation of the Class Action Waiver. The Parties
> > > acknowledge and agree that under no circumstances will a class action be
> > > arbitrated.
> > > 
> > >  
> > > 
> > > (k)
> > >  
> > > By agreeing to binding arbitration or judicial reference, the parties
> > > irrevocably and voluntarily waive any right they may have to a trial by
> > > jury as permitted by law in respect of any Claim. Furthermore, without
> > > intending in any way to limit this Dispute Resolution Provision, to the
> > > extent any Claim is not arbitrated or submitted to judicial reference, the
> > > parties irrevocably and voluntarily waive any right they may have to a
> > > trial by jury to the extent permitted by law in respect of such Claim.
> > > This waiver of jury trial shall remain in effect even if the Class Action
> > > Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS
> > > DECIDED BY ARBITRATION, BY JUDICIAL REFERENCE, OR BY TRIAL BY A JUDGE, THE
> > > PARTIES AGREE AND UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS THAT
> > > THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY
> > > LAW.
> 
> 3. Representations and Warranties. When the Borrowers sign this Amendment,
> each Borrower represents and warrants to the Bank that: (a) there is no event
> which is, or with notice or lapse of time or both would be, a default under
> the Agreement except those events, if any, that have been disclosed in writing
> to the Bank or waived in writing by the Bank, (b) the representations and
> warranties in the Agreement are true as of the date of this Amendment as if
> made on the date of this Amendment, (c) this Amendment does not conflict with
> any law, agreement, or obligation by which any Borrower is bound, and (d) this
> Amendment is within each Borrower's powers, has been duly authorized, and does
> not conflict with any of its organizational papers.
> 
> 4. Effect of Amendment. Except as provided in this Amendment, all of the terms
> and conditions of the Agreement shall remain in full force and effect.
> 
> 5. Counterparts. This Amendment may be executed in counterparts, each of which
> when so executed shall be deemed an original, but all such counterparts
> together shall constitute but one and the same instrument.
> 
> 6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
> THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
> RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
> COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
> RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
> SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
> THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
> AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
> CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE
> PARTIES.
> 
> This Amendment is executed as of the date stated at the beginning of this
> Amendment.





 



Borrower:

California First Leasing Corporation



By: S. Leslie Jewett /s/
S. Leslie Jewett, Chief Financial Officer











Bank:

Bank of America, N.A.



By: Diane Huynh /s/
Authorized Signer



Borrower:

Amplicon, Inc.



By: S. Leslie Jewett /s/ 
S. Leslie Jewett, Chief Financial Officer  



CONSENT AND REAFFIRMATION
OF GUARANTORS

          Each of the undersigned, as a guarantor of the Borrower's obligations
to the Bank under the Agreement, hereby (i) acknowledges and consents to the
foregoing Amendment, (ii) reaffirms its obligations under its respective
guaranty in favor of the Bank and under any agreement under which it has granted
to the Bank a lien or security interest in any of its real or personal property,
and (iii) confirms that such guaranty and other agreements (if any) remain in
full force and effect, without defense, offset, or counterclaim. (Capitalized
terms used herein shall have the meanings specified in the foregoing Amendment.)





          Although each of the undersigned has been informed of the terms of the
Amendment, each understands and agrees that the Bank has no duty to so notify it
or any other guarantor or to seek this or any future acknowledgment, consent or
reaffirmation, and nothing contained herein shall create or imply any such duty
as to any transactions, past or future.

> Dated as of March 29, 2007.
> 
> > California First National Bancorp
> > 
> > By: Glen T. Tsuma /s/                             
> > 
> >       Glen T. Tsuma, Chief Operating Officer